Subject: Procedures for Responding to Discrimination Complaints from
Employees of the [State Administering Agency’s] Subrecipients under U.S.
Department of Justice Grant Programs
Policy Number:
Effective Date:

I.

Purpose

[Note: Most often, a State Administering Agency (SAA) will already have procedures in
place to address discrimination complaints from its own employees and applicants.
Therefore, these template complaint procedures are limited to discrimination complaints
from employees of the SAA’s subrecipients. If the SAA does not already have
procedures in place for addressing discrimination complaints from its own employees, it
should ensure that these procedures cover complaints from SAA employees as well.
In this section, the SAA should explain the purpose of this document, such as to establish
written procedures for SAA employees to follow when they receive a complaint alleging
employment discrimination from an employee of a SAA subrecipient implementing
funding from the U.S. Department of Justice (DOJ).]
II.

Policy

[The SAA should explain its policy regarding employment discrimination by
subrecipients, such as a statement that all employees and applicants of the SAA’s
subrecipients shall be treated equally regardless of race, color, national origin,
sex, religion, disability, and, if the subrecipient is receiving funding authorized by the
Violence Against Women Act of 1994, as amended, sexual orientation and gender
identity. The SAA may wish to state that it will ensure that subrecipients comply with all
applicable federal laws regarding employment discrimination.]
III.

Definitions

[The SAA may wish to include definitions of relevant terms, such as “discrimination,”
“complaint coordinator,” and “retaliation.”]
IV.

Complaint Procedures

[The SAA should explain its procedures for responding to employment discrimination
complaints against SAA subrecipients. These procedures should include, at a minimum:
1) a designation of the SAA employee who is responsible for coordinating the series of
actions described in these procedures; 2) an explanation of how a SAA employee
receiving a discrimination complaint from an employee or applicant of a SAA
subrecipient should forward the complaint to the employee responsible for coordinating
the series of actions described in these procedures; and 3) an explanation that the

Revised December 2014

employee responsible for coordinating the series of actions described in these procedures
should refer employment discrimination complaints against SAA subrecipients to the
U.S. Equal Employment Opportunity Commission (EEOC) or the appropriate state or
local fair employment practices agency or human rights commission. Other options for
responding to employment discrimination complaints against SAA subrecipients include
the SAA investigating these complaints internally, or referring the complaints to the
OCR.
In this section, the SAA should also explain how it will ensure that subrecipients have
procedures in place for responding to discrimination complaints that employees or
applicants file directly with the subrecipient. At a minimum, these procedures should
include forwarding the complaint to the EEOC or a state or local fair employment
practices agency or human rights commission and notifying the SAA of this referral.]
V.

Training

[The SAA should describe its procedures for providing periodic training for agency
employees on these complaint procedures, including an employee’s responsibility to refer
discrimination complaints from employees or applicants of SAA subrecipients to the
employee responsible for coordinating the series of actions described in these procedures.
The SAA shall also describe in this section how it will disseminate these procedures to
agency employees, such as by posting the procedures on the agency intranet website,
providing a copy of the procedures to employees during the training sessions, distributing
the procedures to all new employees during orientation, etc.]

2

